

 
EMERITUS CORPORATION
 
2006 EQUITY INCENTIVE PLAN
 


STOCK OPTION GRANT NOTICE
 


 
Emeritus Corporation (the "Company") hereby grants to you an Option (the
"Option") to purchase shares of the Company's Common Stock under the Company's
2006 Equity Incentive Plan (the "Plan"). The Option is subject to all the terms
and conditions set forth in this Stock Option Grant Notice (this "Grant Notice")
and in the Stock Option Agreement and the Plan, which are attached to and
incorporated into this Grant Notice in their entirety.
 
 
Participant:
 
 
 
 
 
Grant Date:
 
 
 
Vesting Commencement Date:
 
 
 
Number of Shares Subject to Option:
 
 
 
 
 
Exercise Price (per Share):
 
 
$
 
 
Option Expiration Date:
 
 
 
Type of Option:
 
 
o Incentive Stock Option*  See Sections 3 and 4 of the Stock Option Agreement. 
o Nonqualified Stock Option
 
 
Vesting and Exercisability Schedule:
 
 

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that, as of the Grant Date, such documents set forth the
entire understanding between you and the Company regarding the Option and
supersede all prior oral and written agreements on the subject.
 
EMERITUS CORPORATION
 
 
By: __________________________
Its:
 
 
PARTICIPANT
 
 
Signature
 
 
Date:
 
Attachments:
1. Stock Option Agreement
2. 2006 Equity Incentive Plan
 
Address: 
 
 
 
 
 
Taxpayer ID:  
 






--------------------------------------------------------------------------------

 
*

Exhibit 10.90.1 2006 Stock Grant-Agreement Letter.DOC 




--------------------------------------------------------------------------------




EMERITUS CORPORATION 
2006 EQUITY INCENTIVE PLAN
 
STOCK OPTION AGREEMENT
 
Pursuant to your Stock Option Grant Notice (the "Grant Notice") and this Stock
Option Agreement (this "Agreement"), Emeritus Corporation (the "Company") has
granted you an Option under its 2006 Equity Incentive Plan (the "Plan") to
purchase the number of shares of the Company's Common Stock indicated in your
Grant Notice (the "Shares") at the exercise price indicated in your Grant
Notice. Capitalized terms not defined in this Agreement but defined in the Plan
have the same definitions as in the Plan.
 
The details of the Option are as follows:
 
1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.
 
2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.


 
3. Incentive Stock Option Qualification.  If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.
 
If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the Grant Date) of the shares of Common
Stock subject to the portions of the Option and all other Incentive Stock
Options you hold that first become exercisable during any calendar year exceeds
$100,000, any excess portion will be treated as a Nonqualified Stock Option,
unless the Internal Revenue Service changes the rules and regulations governing
the $100,000 limit for Incentive Stock Options. A portion of the Option may be
treated as a Nonqualified Stock Option if certain events cause exercisability of
the Option to accelerate.
 
4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise. You should obtain tax advice when exercising the Option and prior to
the disposition of the Shares. By accepting the Option, you agree to promptly
notify the Company if you dispose of any of the Shares within one year from the
date you exercise all or part of the Option or within two years from the Grant
Date.
 
5. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by check
acceptable to the Company; (c) if permitted by the Plan Administrator, by using
shares of Common Stock you already own; (d) if the Common Stock is registered
under the Exchange Act and to the extent permitted by law, by instructing a
broker to deliver to the Company the total payment required, all in accordance
with the regulations of the Federal Reserve Board; or (e) by any other method
permitted by the Plan Administrator.
 
6. Treatment Upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon termination of your employment or service relationship
with the Company or a Related Company for any reason ("Termination of Service").
You may exercise the vested portion of the Option as follows:
 
(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;
 
(b) Retirement, Disability or Death. If your employment or service relationship
terminates due to your Retirement, Disability or death, the vested portion of
the Option must be exercised on or before the earlier of (i) one year after your
Termination of Service and (ii) the Option Expiration Date. If you die after
your Termination of Service but while the Option is still exercisable, the
vested portion of the Option may be exercised until the earlier of (x) one year
after the date of death and (y) the Option Expiration Date; and
 
(c) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Plan Administrator determines otherwise. If your employment or
service relationship is suspended pending an investigation of whether you will
be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Plan Administrator.
 
The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.
 
It is your responsibility to be aware of the date the Option terminates.
 
7. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing, and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Plan Administrator, in its
sole discretion, may permit you to otherwise assign or transfer the Option,
subject to such terms and conditions specified by the Plan Administrator.
 
8. Withholding Taxes. As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.
 
9. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.
 
10. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (or one year in the case of Retirement, Disability or death) of
your Termination of Service or if any portion of the Option is cancelled or
expires unexercised. The loss of existing or potential profit in the Option will
not constitute an element of damages in the event of your Termination of Service
for any reason, even if the termination is in violation of an obligation of the
Company or a Related Company to you.
 
11. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.
 
12. Section 409A Compliance. Notwithstanding anything in this Agreement or the
Plan to the contrary, the Company may adopt such amendments to this Agreement
and adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect) or take other actions that the Company
determines are necessary or appropriate to exempt the Option from Section 409A
of the Code or to comply with Section 409A of the Code.
 
 



